tcmemo_2012_38 united_states tax_court steven a esrig petitioner v commissioner of internal revenue respondent steven a esrig and lori s esrig petitioners v commissioner of internal revenue respondent docket nos filed date steven a esrig and lori s esrig pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion holmes judge steven and lori esrig didn’t timely file their tax returns for any year from through for some years they were so late that the commissioner prepared substitute returns for them and for all those years he sent them notices of deficiency but the esrigs claim the commissioner got it all wrong that they don’t owe any taxes additions to tax or penalties because they were involved in a number of businesses for which in total they have more losses and deductions than income the case is all about substantiation and we therefore must decide whether the esrigs have substantiated their claimed losses and deductions and then figure out how much they owe in taxes additions to tax and penalties if any when the commissioner learns that someone has received income--usually from third parties under a duty to report--but has not filed a return sec_6020 gives him the power to prepare a substitute for return sfr an sfr is not a comprehensive return the commissioner uses only one of the two filing statuses-- single or married filing separately--and he allows only one personal_exemption and no business_expenses or personal deductions see internal_revenue_manual pt date unless we say otherwise all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact steven and lori esrig earned much of their income from real-estate sales and investments in securities lori was licensed as a real-estate broker and had her own business buying and selling real_estate for others steven was an entrepreneur sometime before the esrigs decided to go into business together starting sec financial services inc --a company steven said rented renovated and repaired properties owned by the esrigs and even some owned by others steven explained that lori bought sold and rented out the real_estate but he himself handled the day-to-day maintenance and repair work he also claimed that sec produced income from the rent they received and the repair work sec’s crew performed for other_property owners steven testified that sec had one full-time_employee who helped out and from time to time he would also hire either college students or other part-time renovation tradesmen electricians carpenters plumbers and that type of thing he claimed that sec didn’t actually pay the student workers but that they did a licensed real-estate broker has to complete more coursework than a licensed real-estate agent in most states a real-estate agent must be supervised by a broker selling real_estate independently often requires a broker’s license cleanup work in exchange for a discount on their rent sec did pay its subcontractors however and steven said that he kept records of how much he paid and to whom he also said that he and his wife kept calendar records of the time they spent doing work for sec but even though he said all this he actually introduced no supporting documents or other proof of sec’s expenses by early the esrigs were out of the real-estate rental and repair business and had sold off all their rental properties lori still had her real-estate sales business but steven started a new company called stelor productions inc he chose the name stelor because it was a portmanteau of steven and lori steven told us at trial that he got the idea for the company after an incident involving one of his children apparently his then-five-year-old child asked to look at the power rangers website steven logged on but inadvertently mistyped a character in the web address instead of getting the power rangers website up popped a seriously pornographic one this he told us was the reason he started stelor a company he claims invented a technology that protects children from predators and pornography and shuts down identity theft we find however that much of steven’s trial testimony was not credible and this particular tale we believe to be nothing more than a pourquoi story what we do find is that stelor operated out of the esrigs’ home in darnestown maryland and even paid some rent dollar_figure in and dollar_figure in steven was the president and ceo of the company and stelor did have a board_of directors and several other investors stelor however never made any money and lost most if not all of what the investors put in steven told us that the company failed because it ran into some litigation after it bought the domain name googles com from someone who had it before google this he said led to five or six years of litigation with google and ultimately bankrupted his company some background from the public record sometime before date steven a silvers a convicted narcotics trafficker and money launderer wrote a children’s book about loveable four-eyed alien creatures called googles who live on the planet goo see 90_f3d_95 4th cir 932_fsupp_702 d md stelor prods inc v google inc no u s dist lexis at s d fla date order partially granting plaintiff’s motion to compel and defendant’s motion for protective_order silvers said he wanted to use his googles to teach children about social values stelor prods inc v google inc no u s dist lexis at s d fla date order partially granting plaintiff’s motion to compel and defendant’s motion for protective_order in silvers registered the domain name googles com coincidentally around the time google inc registered its ip address claiming that he wanted to develop an interactive children’s website to promote and sell books and other googles merchandise id in stelor acquired silvers’s rights to sell googles products and use the googles trademarks intellectual_property and ip address stelor prods llc v continued opinion the commissioner noticed that the esrigs hadn’t filed their tax returns for and and sent steven notices of deficiency for those three years in date the notices asserted that steven had more than dollar_figure million in total unreported taxable_income and that he was also liable for various penalties the esrigs finally filed their and returns in late date and their tax_return a week later steven quickly filed his petition for all three years we set the case for trial in but the parties then agreed to continue the case to see if they could settle after the commissioner looked at the late-filed returns what happened instead was that the commissioner got more curious about the esrigs and expanded his investigation to later years and related companies in early he sent both esrigs notices of deficiency for and the esrigs filed another petition for these years which we consolidated with continued silvers no s d fla date report and recommendations it then used them to sue other companies one of which was google for trademark infringement and the like stelor prods llc v oogles n googles franchising llc no s d ind date order of dismissal with prejudice of all claims counterclaims and third party claims stelor prods inc v google inc no u s dist lexis at s d fla date steven’s earlier one settlement talks continued but in the summer of the esrigs’ attorney moved to withdraw as counsel the couple had filed for divorce and steven wouldn’t waive the resulting conflict of interest the case finally staggered to trial in baltimore in with the esrigs representing themselves they are and were when they filed their petitions maryland residents after making several concessions the commissioner says these are the deficiencies additions to tax and penalties still at issue the commissioner conceded enough deductions elsewhere in the notices of deficiency and in the prolonged pretrial proceedings that it’s possible that the esrigs did not underpay for some of the years at issue for any such years of course there may not be penalties additions to tax penalties year deficiency sec_6651 sec_6654 sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- --- and these are the particular items being disputed --- --- --- dollar_figure big_number big_number net_operating_loss nol carryovers claimed for sec’s business_losses for office expenses deducted for and sec_179 deduction for unreported rental income for and capital_gain and losses for and additions to tax under sec_6651 for additions to tax under sec_6654 for failing to make estimated_tax payments in and accuracy-related_penalties under sec_6662 for everything else is computational i substantiation issues we begin by noting that the esrigs bear the burden of proving the commissioner’s deficiency determinations are incorrect see rule a 503_us_79 the code also requires the esrigs to maintain sufficient records to substantiate their claimed deductions see sec_1_6001-1 income_tax regs the fact that the esrigs reported deductions on their returns is not itself substantiation see eg 71_tc_633 a nol carryovers year total nol carryovers claimed amount allowed by irs dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- in general a taxpayer has an nol when he has more deductions than income in a given tax_year see sec_172 and d taxpayers with a big nol in one year may be able to report zero income in that year and use the remaining loss to offset income in other years see sec_172 and b sec_172 says that an nol has to be carried back to the taxable years before the loss_year and if the loss hasn’t been fully absorbed forward up to years see sec_172 the taxpayer however may elect to waive the carryback years see sec_172 the parties dispute the nol carryovers the esrigs reported on their returns and that we summarize in the table above to substantiate their nol carryovers the esrigs had to establish that they incurred nols for and and that they were entitled to carry those losses forward to the years at issue but the only documents they introduced to support their nols are the returns they filed for through including certain irs worksheets used to help taxpayers with their nol computations tax returns however are not substantiation see eg 103_tc_428 so we sustain the commissioner’s determination and disallow the esrigs’ nols before the taxpayer_relief_act_of_1997 pub_l_no sec_1082 sec_111 stat pincite an nol was first carried back tax years and then carried forward for we may determine the amount of a net_operating_loss for a year--even if an assessment of tax for that year is barred--to determine the correct nol_carryover for the tax_year that is at issue see sec_6214 95_tc_257 b schedule e losses sec financial services sec financial services per return per irs dollar_figure big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- year the commissioner conceded the losses the esrigs reported on their schedule e for their real_estate rental business and for egg international but continues to dispute the losses the esrigs reported for sec on their returns the commissioner argues that the esrigs haven’t shown that sec was engaged in a trade_or_business and that they haven’t shown that sec actually incurred the expenses that generated the losses claimed on their returns the commissioner has a point the only evidence of sec’s business activities--other than the esrigs’ tax returns--that we could find in the record was a maryland building contractor’s license issued in and of course steven’s own testimony the documentary_evidence isn’t enough to prove the sec losses and steven’s testimony didn’t jibe with what was reported on the esrigs’ returns we do not find it credible the esrigs reported income expenses and losses from their real-estate rental properties separately and the commissioner generously left those items unadjusted sec however didn’t report any gross_receipts for through we therefore aren’t sure why the esrigs claimed additional losses_and_expenses for sec on their returns and what they were for we also can’t apply the rule_of 39_f2d_540 2d cir and estimate the proper deductions because we have no reasonable way to approximate sec’s deductible business_expenses from the record see 245_f2d_559 5th cir 85_tc_731 we find for the commissioner on this issue and don’t even need to address his argument that sec was not a trade_or_business in sec reported dollar_figure of net_income but we have no idea how it was earned and where it came from the commissioner has agreed that this income doesn’t exist and reduced the esrig’s tax_liability by a corresponding amount c office expenses year per return per irs office expense at issue steven lori steven lori steven lori total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number --- big_number the esrigs both worked out of their big_number square-foot home and deducted office expenses during all the years in dispute the commissioner however challenges many of their office-expense deductions only for and he says that the esrigs haven’t shown that they had office expenses in an amount greater than what he’s already allowed them for he also argues that the esrigs shouldn’t have taken an office-expense deduction on their return for the costs of painting the exterior of their home and maintaining a fish tank we agree the esrigs offered no credible_evidence on these points d sec_179 expense steven claimed a dollar_figure deduction under section on his tax_return for the cost of a fish tank and dining room furniture the commissioner sec_179 allows a taxpayer in some circumstances to deduct the entire cost of a capital_asset in the year it’s first used in a business rather than depreciating that cost over the asset’s life disallowed these expenses because the esrigs weren’t able to demonstrate the business use of the property the only evidence they offered at trial to substantiate this deduction was steven’s testimony he told us that both he and his wife used their dining room table primarily for business meetings and that they put in a fish tank in the foyer of their home where their business contacts would sit and wait for meetings we did not find steven’s testimony credible and agree with the commissioner on this issue as well e unreported rental income year claimed amount determined by irs dollar_figure big_number steven admitted at trial that the esrigs received rent from stelor for the business use of their home and on the returns signed by steven on behalf of stelor the company deducted rental expenses of dollar_figure and dollar_figure for and the esrigs however didn’t report this income on their personal returns for those two years we therefore sustain the commissioner’s determinations as to the esrigs’ unreported rental income for and f capital_gains property sold gain loss reported q street s street r street nw marymount drive dollar_figure big_number big_number big_number year total adjustment to income --- --- dollar_figure big_number big_number someone who sells property is taxed on the gain not the sale price see sec_1001 sec_1011 the seller gets basis for the amount he paid for the property and his basis is then adjusted according to the rules in sec_1016 see sec_1012 sec_1016 the gain is basically the amount the seller receives reduced by the seller’s adjusted_basis in the property see sec_1011 the commissioner argues that the esrigs had more gain on the sale of their properties in and than what they reported because they overstated their bases in both the r street and marymount drive properties the esrigs presented no evidence on this issue so we find for the commissioner once again ii additions to tax and penalties the final issues are the additions to tax that the commissioner asserts under sec_6651 and sec_6654 and the penalties under sec_6662 for a sec_6651 sec_6651 imposes an addition_to_tax for failing to timely file a tax_return a taxpayer can beat the penalty by showing reasonable_cause id which here would mean proof that the esrigs acted with ordinary business care and prudence and nevertheless were still unable to file as required see 469_us_241 sec_301_6651-1 proced admin regs the esrigs were often very late in filing year filing_date tardiness of the return date date date date date date yrs mos day sec_3 yrs mos day sec_2 yrs mos day sec_2 yrs mo day sec_1 yr mos day sec_1 yr mos days at trial steven blamed the couple’s return preparer he said that he’d asked his accountant to request extensions for all the years at issue but his accountant missed all the deadlines because she had to serve a very long prison sentence for murdering her husband and the person in her office who took over their account made a slew of mistakes we aren’t convinced the esrigs had no evidence to corroborate this lurid tale and we therefore find that they had no reasonable_cause for failing to timely file accordingly we find steven liable for the failure-to-timely-file additions to tax for and both esrigs liable for the failure-to-timely-file additions for the later years b sec_6654 the commissioner also asserts additions to tax against steven under sec_6654 for the failure to pay estimated_taxes for we are satisfied that the commissioner has carried his burden in showing that steven owed taxes and had paid insufficient estimated_taxes for those three years the only tax_payments the esrigs showed on any of the returns were a measly dollar_figure in withholding for and dollar_figure for plus an earned_income_tax_credit for we therefore find steven liable for the sec_6654 addition_to_tax for and if of course the rule_155_computations show an underpayment for those years c sec_6662 the final issue is whether the esrigs are liable for the accuracy-related_penalty under sec_6662 and b and for neglecting or disregarding the tax rules and regulations or for substantially understating their income_tax_liability negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs and a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner certainly showed that the esrigs kept generally inadequate books_and_records for given that the esrigs have not produced any credible_evidence to establish why this penalty should not apply for we sustain the commissioner’s determinations that they are liable for the accuracy-related_penalty on the ground of negligence for the entire amount of the underpayment for each of these years we also specifically find that the esrigs were negligent in deducting from their income the cost of dining room furniture and of feeding and housing their pet fish we also specifically find them negligent in failing to report the rental income they got from stelor decisions will be entered under rule
